 
                     
                                                                            Exhibit
10.29
 

 
SUMMARY OF 2004 SUPPLEMENTAL INCENTIVE COMPENSATION PLAN




As adopted by the Compensation Committee of the Board of Directors of Talk
America Holdings, Inc. (the "Company"), the supplemental incentive compensation
plan applies to the employees of the Company and its subsidiaries who are
designated as participants by the Compensation Committee.  Under this plan, the
participating employees are organized in groups on a cross-functional basis and
charged with the responsibility for improving and monitoring the following
operational areas: customer satisfaction, general and administrative
expenses/capital budget, sales and marketing, credit quality, gross margin and
facilities-based provisioning.  Incentive compensation under this plan is based
upon the achievement of certain operational performance measures established by
the Compensation Committee when it adopted the plan.  Maximum incentive
compensation per employee for each cross-function team is $4,000 per six-month
period, with an aggregate six-month cap of $8,000.  The Company's executive
officers, other than its Chief Executive Officer and President, are entitled to
participate in this incentive plan.
